department of the treasury’ internal_revenue_service washington d c contact person a identification_number telephone number nom mt date ee uf geet tsoae ist -_-__ osol o3- ml 0l-00 employer_identification_number egend l o l o l o j l n a n dear sir or madam this is in response to your request for rulings as to the federal_income_tax consequences of your proposed joint_venture to operate an ambulatory surgery center facts you are recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code you operate a community based health care system you are not a private_foundation within the meaning of sec_509 of the code you and your affiliates provide hospital physician home health hospice nursing home and other health care services in your service area your primary business is the operation of a in order to better serve community needs you and a group of local physicians have formed b a professional limited_liability_company to own and operate an ambulatory surgery center asc you formerly owned and operated the asc you contributed sufficient capital to acquire a percent ownership_interest in b the individual physicians contributed sufficient capital to acquire a percent ownership_interest additional members will be admitted to b if approved by the board_of directors you will reduce your percentage interest in profits and losses by selling membership interests to approved purchasers until your percentage interest in profits and losses i sec_51 percent thereafter the percentage interests in profits and losses of the other members will be reduced proportionately o by selling membership interests to approved purchasers all profits and losses are allocated to the members based on membership percentage b has leased the asc from c pursuant to the terms of a lease b has also leased the equipment used in the ambulatory surgery center from c under a separate lease agreement c is your for-profit subsidiary that was formed to develop the medical complex surrounding a you represented that each of the lease agreements was negotiated at arm's length and represents the fair market rental value of the facilities and the fair market purchase value of the equipment the operations of b are conducted pursuant to an operating_agreement entered into by b’s members the operating_agreement provides that the purpose of b is to lease and or own and operate an ambulatory surgery center in furtherance of your tax exempt and public charity purposes by promoting health for a broad cross section of its community which includes the people in your service area it further provides that b and its board_of directors will at all times cause b to be operated for such purposes and that this duty overrides any duty to operate b for the financial benefit of the members you have represented that the overriding charitable purpose in b's operating_agreement is legal binding and enforceable under d's limited_liability_company statutes the operating_agreement further states that b recognizes that charity care was previously provided at the asc prior to the execution of the agreement and b will continue to provide charity care any unresolved dispute concerning the terms and provisions of the operating_agreement will be submitted to binding arbitration on all matters requiring a vote of the members each member has a vote equal to his percentage interest in profits and tosses of b at the time of the vote the following matters require the approval of a majority vote of all members a annual operating budget and capital budget b purchase of assets not included in the annual budgets in excess of dollar_figure as to any one item or dollar_figure in the aggregate in any fiscal_year c lease of assets as lessor not included in the annual budgets with payments totaling in excess of dollar_figure as to any one item or dollar_figure in the aggregate in any fiscal_year d equipment leases as lessee not included in the annual budgets with payments totaling in excess of dollar_figure as to any one item or dollar_figure in the aggregate in any fiscal_year e contracts not related to the items in b - e inclusive not included in the annual budgets with payments totaling in excess of dollar_figure as to any one item or dollar_figure in the aggregate in any fiscal_year f distribute cash in an amount less than percent of net_income if accumulation of cash is required to allow b to further your tax exempt and public charity purposes g distribute cash in an amount greater than percent of net_income -3- h approve or disapprove recommendations from the board_of directors borrow money not included in the annual budget in excess of dollar_figure total outstanding debt j pledge or mortgage assets k distribute assets other than cash l remove a member for cause m approve the transfer of a member interest not specifically authorized by the operating_agreement n engage in a business unrelated to the ambulatory surgery center business approve the amount of fees to be paid to the directors the following matters require your approval and the percentage vote of all of the other members p dissolution of b pursuant to approval of the members - other member percentage of percent q amend the operating_agreement - other member percentage of percent r amend the articles of organization if the amendment would change any provision of the operating_agreement - other member percentage of percent s approve an agreement with you for providing services to b - other member percentage of percent d's limited_liability_company statutes require the consensus vote of members in situations p q and r above the board_of directors manages the routine day to day business and affairs of b the number of directors is you appoint of the directors and the remaining members elect of the directors all whom must also be members each director elected by you will have votes on all matters that come before the board each director elected by the members other than you will have vote on all matters that come before the board all matters that come before the board will be decided by a majority vote you provided information indicating that the directors appointed by you to the board_of directors are community leaders experienced in health care matters the directors appointed by you are not on the medical staff of the hospital or on the medical staff of the asc and are not otherwise engaged in business transactions with you a b or the asc other than as a board member or officer b has a charity care policy consistent with your policy the charity care policy will be made known to potential patients charity care will not be included in bad_debt you represented that services provided to charity care patients and medicaid patients will not differ from those services provided to other patients the approximate percentage of patients that are expected to be served by b are a indigent - percent b medicare - percent c medicaid - percent d non-medicare or medicaid managed care -10 percent e non- medicare medicaid fee-for-service - percent and f self-pay - percentages are roughly equivalent to the percentage of patients that were served at the asc when you owned it prior to the creation of b percent these physician privileges at b's facility are not dependent upon owning a membership interest in medical staff members apply for and are granted privileges at the facility based on b credentialling criteria approximately percent of the physicians with privileges to practice at the asc own membership interests in b currently b has no employees and no future plans to have employees you provide support services to b pursuant to a service operations agreement you lease nursing clinical administrative clerical and other staff personnel to b medical staff members are independent practitioners and are not employees of you or of b professional services are billed separately by the independent practicing medicat staff members providing the service b bills for the technical services and use of the facility you have requested the following rulings your participation in the ownership and operation of b which will provide outpatient surgery services will not jeopardize your status as an organization described in sec_501 of the code your participation in the ownership and operation of b which will provide outpatient surgery services will not jeopardize your status as a public charity classified under sec_509 of the code the distributive_share of profits and losses you receive with respect to your membership in b will not result in unrelated_business_taxable_income to you as provided in sec_511 - of the code applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for exempt purposes under sec_1 c - d b of the regulations an exempt_purpose includes a charitable purpose sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see 326_us_279 in which the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements operations of a hospital benefit the community rather than serve private interests the community benefit standard focuses on a number of factors indicating the revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself revrul_98_15 r b compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organizations’ representatives on the board the specifically enumerated powers of the board and the reasonable terms and conditions of the management_contract in situation the revenue_ruling concludes that the organization fails the operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner sec_509 of the code excludes from the definition of private_foundation those organizations that are a organized and at all times thereafter are operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c not controlied directly or indirectly by one or more disqualified persons other than foundation managers and other than one or more organizations described in paragraph or sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on bya partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use its makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production_of_income to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that to be substantially related to the exempt purposes of the organization the business activity must have a causal relationship to the achievement of exempt purposes and it must contribute importantly to the accomplishments of those purposes analysis under the regulations an organization that is organized and operated exclusively for charitable purposes may qualify for exemption under sec_501 of the code the promotion of health has long been recognized as a charitable purpose go whether a hospital or other health care organization promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 supra this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners see 36_tc_1097 acq 1962_2_cb_4 aggregate treatment is also consistent with the treatment of partnerships for purposes of the unrelated_business_income_tax under sec_512 of the code in light of the aggregate principle discussed in butler v commissioner and reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of a nonprofit organization that is a member of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 a sec_501 organization may form and participate in a partnership including a limited_liability_company treated as a partnership for federal_income_tax purposes and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of the for-profit partners see revrul_98_15 supra based on revrul_98_15 supra whether a nonprofit organization whose principal activity is the ownership of a membership interest in a limited_liability_company that is engaged in health care activities satisfies the community benefit standard depends on ail the facts and circumstances following the formation and operation of b you will continue to be primarily involved in furthering the needs of the exempt hospital system and its exempt entities similar to that described in revrul_78_41 supra in addition your participation in b will further your exempt purposes your participation in b and operation of the asc will promote health for the community in a manner that satisfies the requirements of revrul_69_545 supra the structure of b and operation of the asc will allow you to act exclusively in furtherance of charitable purposes with no undue private benefit to the physician members currently you own a percent membership interest in b pursuant to the operating_agreement you will always own at least percent of b you will have voting control_over major decisions you will also have of the total votes of b's board_of directors which manages the day to day operations of the asc a majority of votes is needed to approve decisions thus you will exercise effective_control over the major decisions of b and over the operations and activities of the asc this control will ensure that the assets you will own through b and the activities you will conduct through b at the asc will be used primarily to further exempt purposes similarly in situation of revrul_98_15 the llc is majority owned by the sec_501 hospital a governing board consisting of individuals chosen by the section zy c hospital and individuals chosen by the for-profit organization manages the llc a majority of the board must approve certain major decisions through the hospital's effective_control over the llc's governing board and decision-making structure the hospital could ensure that the assets it owned through the llc and the activities it conducted through the llc would be used primarily to further exempt purposes contributions to b and allocations of profits losses and distributions from it will be in with respect to termination following the proportion to the interests of the members of b payment of all debts and liabilities of b and the allocation of income profits losses and deductions remaining funds will be distributed to the members in payment of the amount of their capital accounts as a limited_liability_company no owner of b will be personally liable for the debts and obligations of b similarly in situation of revrul_98_15 profits and losses were allocated in proportion to the interests of the members the operating_agreement specifically provides that the duty_of the members and the board_of directors is to operate b in a manner that furthers charitable purposes by promoting the health of a broad cross section of the community and that this duty overrides any duty to operate b for the financial benefit of its members similarly in situation of revrul_98_15 the llc's governing documents committed the llc to provide health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits for the llc's owners your participation in the formation of b and b's operation of the asc consistent with its governing documents will further your charitable purposes and allow you to continue to be operated exclusively for exempt purposes b will have a charity care policy that is made known to patients the asc will serve all members of the community needing medical_care including medicare medicaid and indigent patients similarly in situation of revrul_98_15 all the facts and circumstances established that when the hospital participates in the formation of the llc and when the llc operates in accordance with its governing documents the hospital will be furthering charitable purposes and will continue to be operated exclusively for exempt purposes formation and operation of b will further your exempt purposes the control you will exercise will ensure that an exempt_organization will retain control of the asc’s operations and will ensure that medical services will be provided in a charitable manner in order to promote health for a broad cross section of the community regardiess of ability to pay including medicare medicaid and indigent patients your ownership in b will enable you to continue to promote health in a charitable manner because your involvement in b furthers your charitable purposes your participation is substantially related to your exempt purposes and does not result in unrelated_business_taxable_income to you under sec_511 through of the code conclusion based on the facts and discussion above we rule as follows age your participation in the ownership and operation of b which will provide outpatient surgery services will not jeopardize your status as an organization described in sec_501 of the code your participation in the ownership and operation of b which will provide outpatient surgery services will not jeopardize your status as a public charity classified under sec_509 of the code the distributive_share of profits and losses you receive with respect to your membership in b will not result in unrelated_business_taxable_income to you under sec_514 - of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it section k of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this tetter we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sincerely marvin friedlandor marvin friedlander manager exempt_organizations technical group
